Citation Nr: 0533629	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for rheumatic heart 
disease. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from June 1968 to February 1971. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which 
denied service connection for postoperative rheumatic heart 
disease (i.e., aortic valve replacement).  In July 2003, the 
case was remanded to the RO for further development including 
a VA examination.  In June 2005 the Board sought an 
independent medical expert's advisory opinion in this matter.  
The disability at issue is characterized to reflect the 
underlying condition.


FINDING OF FACT

The veteran's rheumatic heart disease became manifest during 
his active service. 


CONCLUSION OF LAW

Service connection for rheumatic heart disease is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a grant of the benefit sought, 
there is no need to belabor the impact of the VCAA on this 
claim.  The veteran did receive appropriate VCAA notice 
through a July 2001 letter and VA has provided assistance in 
the development of evidence to support the claim, including, 
as noted above, securing an independent medical opinion..

II.  Factual Background

The veteran's service medical records reveal some evaluation 
and treatment for heart-related problems.  On entrance 
examination heart functioning was normal.  In a report of 
medical history at entrance, he noted that he had a small 
touch of rheumatic fever when he was 12 years old, but that 
he was released from the doctor in a very short time.  In 
April 1969, electrocardiography (EKG) showed abnormal T waves 
compatible with myocarditis/ pericarditis.  In July 1969, the 
veteran was seen for chest pain that was thought to be 
pericarditis.  A cardiology consult produced a diagnosis of 
no cardiac disease.  The consulting physician did find a 
grade I/VI systolic murmur, but found no evidence of cardiac 
disease.  In April 1970, the veteran was seen after having an 
episodic unusual sensation in the chest for the past few 
months.  He felt that he was having more dyspnea than normal 
on heavy exertion and was suffering from knees and wrist pain 
that was diagnosed as migratory polyarthralgias, etiology 
undetermined.  Physical examination showed a Grade I,II/VI 
systolic murmur.  It was noted that he had abnormal T-waves 
on EKG in October 1969.  On the veteran's January 1971 report 
of medical history, he indicated that in November 1971 he was 
medically evacuated from Vietnam to Letterman General 
Hospital with pericarditis.  A January 1971 discharge note 
indicates that pericarditis was suspected but not proven.  On 
separation examination, the a Grade II/III systolic murmur 
that disappeared partially while sitting was noted.  
Otherwise the heart was within normal limits.  It was also 
noted that no heart disease was found on cardiology consult.    

A private surgical report shows that the veteran underwent 
aortic valve replacement in April 1986.  The postoperative 
diagnosis was rheumatic aortic stenosis and insufficiency.    

A December 1988 private echocardiogram revealed normal left 
ventricular systolic function, with estimated ejection 
fraction about 70 percent and prosthetic aortic valve without 
evidence of aortic insufficiency.

March 1990 private angiography revealed a normally 
functioning prosthetic aortic valve with 1-plus aortic 
insufficiency.

A December 1995 private hospital record shows diagnoses of 
status post aortic valve replacement and rheumatic heart 
disease.

On VA examination in February 2000, the diagnosis was status 
post aortic valve replacement.  The examiner commented on the 
history of the veteran's cardiac complaints/disability, 
reported current clinical findings, and opined that it was as 
likely as not that the cardiac findings in service were the 
first manifestations of rheumatic heart disease.  

An October 2000 VA medical opinion by a cardiologist noted 
that it was clear from the service medical records that the 
veteran suffered from rheumatic heart disease in service and 
that this was consistent with his childhood disease of 
rheumatic fever.  He opined that the veteran's current 
medical condition and his condition in service were all 
consistent with rheumatic heart disease and they were most 
likely the natural progression of the disease that presented 
at age 12 to 15.  The cardiologist did not see any evidence 
in the veteran's medical records that his military service 
exacerbated his pre-existing condition.  The patient did not 
have ischemic heart disease at the age of 20 while he was in 
service and the objective medical findings from the veteran's 
medical records were all consistent with rheumatic heart 
disease.  The cardiologist believed that the patient's 
current coronary artery disease was also markedly affected 
and influenced by his rheumatic heart disease as a child.  

The cardiologist also disagreed with the "normal" finding 
regarding the veteran's heart functioning in service.  
However, he did agree with the finding that the veteran did 
not show evidence of florid heart failure or valvular 
insufficiency that was clinically significant at the time.  
In short, the veteran had a normally functioning heart 
clinically stated, but also had evidence of pericarditis and 
myocarditis, perhaps related to his rheumatic heart disease.  
In the cardiologist's medical opinion, the veteran's findings 
in service were all consistent with rheumatic heart disease 
including the migratory polyarthritis and symptoms of chest 
pain.  These findings were related to childhood disease that 
presented at the age of 12 and was not exacerbated by 
military service.  

On private medical examination in January 2002, the diagnosis 
was valvular heart disease that appeared to be isolated to 
the aortic valve.  The examiner indicated that it was 
possible that the veteran was born with a bicuspid aortic 
valve, had a murmur as a result of this, and that this valve 
was not associated with the rheumatic heart disease.  He also 
indicated that he may have developed superimposed infections 
on the valve or just the stress of the military and 
hypertension may have led to more premature deterioration of 
it than would otherwise ensue.   The examiner indicated that 
it was easier to say that there may have been a relationship 
between the veteran's service and the more rapid 
deterioration in the veteran's aortic valve function than to 
say that there was no relationship at all.  

On VA examination in July 2004, the assessment was that the 
veteran had clearly developed aortic stenosis and 
regurgitation which eventually required valve replacement.  
The examiner indicated that the likely etiology of this 
problem was a congenital bicuspid valve, as it was extremely 
unlikely that rheumatic heart disease would cause isolated 
aortic stenosis without concomitant involvement of the mitral 
valve.  He stated that he did not know of any mechanism 
whereby stress secondary to the veteran's military service 
would be in some way responsible for the worsening of 
valvular heart disease.  The examiner indicated that it was 
possible that VA had some responsibility for the veteran's 
condition as he was allowed to enter military service with 
subclinical valvular heart disease.  

Because of the complex medical questions and conflicting 
medical opinions in the matter, in June 2005 the Board sought 
an independent medical expert's advisory opinion.  The 
consulting medical expert, a professor of cardiology at a 
leading school of medicine, indicated that he could find no 
data from physical examination reports that the veteran's 
aortic valve abnormality was present prior to his entering 
military service in 1968.  After induction, it was not clear 
that he received appropriate antibiotic prophylaxis for 
secondary prevention of rheumatic fever, and during service 
he was evaluated for symptoms that were consistent with acute 
rheumatic fever.  The cardiac examination of January 1971 was 
consistent with aortic valvular stenosis, and appeared to be 
a new finding since induction.  The veteran eventually 
required aortic valve replacement, and the surgical findings 
recorded were consistent with rheumatic aortic stenosis and 
the postoperative recorded diagnosis was rheumatic aortic 
stenosis and insufficiency.  The cardiologist opined that 
there were no convincing data to support the diagnosis of a 
congenitally bicuspid aortic valve.  Others had commented 
upon the apparent lack of involvement of the mitral valve, 
suggesting that in the absence of involvement of the mitral 
valve, that pure aortic rheumatic involvement would be 
unlikely.  The cardiologist noted that that involvement of 
the mitral valve need not be clinically apparent and could be 
overlooked if not carefully looked for purposefully.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is not in dispute that the veteran has postoperative 
valvular heart disease (i.e., rheumatic heart disease).  The 
opinion of the independent medical expert clearly resolves 
(in the negative) questions as to whether or not the 
rheumatic heart disease pre-existed service, or was a 
"natural progression" of pre-existing rheumatic fever.  It 
establishes that the findings on January 1971 examination in 
service reflected aortic valve stenosis; which was a new 
finding from the time of induction.  (The consulting 
cardiologist also found no evidence that the veteran received 
appropriate antibiotic prophylaxis for secondary prevention 
of rheumatic fever during service.)  The evidence now shows 
that the veteran's rheumatic heart became manifest in 
service, and has persisted and progressed to its current 
postoperative status.  Accordingly, service connection for 
rheumatic heart disease is warranted.


ORDER

Service connection for postoperative rheumatic heart disease 
is granted.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


